     Case 4:20-cv-00281-RSB-CLR Document 1-4 Filed 11/11/20 Page 1 of 7




                        Exhibit 3 to
               Declaration of James Bopp, Jr.
                     Just Facts Article

                                       Source:
https://www.justfactsdaily.com/quantifying-illegal-votes-cast-by-non-citizens-in-the-battlegroun
                           d-states-of-the-2020-presidential-election
11/11/2020              Quantifying
                     Case           Illegal Votes Cast by Non-Citizens
                          4:20-cv-00281-RSB-CLR                        in the Battleground
                                                                    Document          1-4 States
                                                                                           Filed of the 2020 Presidential
                                                                                                     11/11/20      Page   Election
                                                                                                                             2 of- 7
                                                                                                                                   Just Facts Daily




Quantifying Illegal Votes Cast by Non-Citizens in the
Battleground States of the 2020 Presidential Election
By James D. Agresti
November 8, 2020




Based on current population data from the Census Bureau and voting data from previous elections, Just
Facts has conducted a study to estimate the number of votes illegally cast by non-citizens in the
battleground states of the 2020 election. The results—documented in this spreadsheet—show that such
fraudulent activities netted Joe Biden the following extra votes in these tightly contested states:


       Arizona: 51,081 ± 17,689
       Georgia: 54,950 ± 19,025
       Michigan: 22,585 ± 7,842

https://www.justfactsdaily.com/quantifying-illegal-votes-cast-by-non-citizens-in-the-battleground-states-of-the-2020-presidential-election            1/6
11/11/2020              Quantifying
                     Case           Illegal Votes Cast by Non-Citizens
                          4:20-cv-00281-RSB-CLR                        in the Battleground
                                                                    Document          1-4 States
                                                                                           Filed of the 2020 Presidential
                                                                                                     11/11/20      Page   Election
                                                                                                                             3 of- 7
                                                                                                                                   Just Facts Daily

       Nevada: 22,021 ± 7,717
       North Carolina: 46,218 ± 16,001
       Pennsylvania: 32,706 ± 11,332
       Wisconsin: 5,010 ± 1,774


If the lower end of these illegal vote estimates were removed from the vote tallies as of November 8,
2020, 2:00 AM EST, Donald Trump would be leading in states that have a total of 259 electoral votes, or 11
shy of the 270 needed to win the presidency. If the upper end of the illegal vote estimates were removed,
Trump would be leading in states that have 285 electoral votes, or 15 more than needed to win the
presidency.


These estimates account for just one type of election fraud, and they tend to understate it because they
depend on Census surveys, which are known to undercount non-citizens.


Just Facts asked two Ph.D. scholars who specialize in data analytics to critically review this study, and they
assessed it as follows:


         “I Ònd this research of great value—clear in its assumptions, clear about the sources of data used,
         methodologically sound, and fair in its conclusions. Furthermore, it contains enough references to
         allow any interested person to ‘fact-check’ every aspect of it.”
         – Michael Cook, Ph.D. Mathematician, ScientiÒc and Quantitative Researcher


         “Instead of adding politics, vitriol, and bias to this timely, heated topic, this study provides a credible
         data analysis that supports a strong hypothesis of non-citizens having a signiÒcant e×ect on this
         election. Any serious critic should try improving on these estimates, as opposed to dismissing them
         with unproven claims.”
         – Dr. Andrew Glen, Ph.D., Professor Emeritus of Operations Research, The United States Military
         Academy, and Award-Winning Researcher in the Field of Computational Probability


Pathways to Illegal Voting


All 50 states require people to be U.S. citizens in order to register to vote in federal elections, and federal
law forbids non-citizens from falsely claiming U.S. citizenship to register to vote. However, enforcement
mechanisms for such laws are limited, and opportunities to get around them are ample.


The federal voter registration form requires people to declare under penalty of perjury that they are U.S.
citizens, but it does not require them to provide documentary evidence that they are citizens. Several
states, including Arizona and Georgia, tried to implement such a requirement, but they were blocked from
doing so by court rulings backed by the Obama administration.

https://www.justfactsdaily.com/quantifying-illegal-votes-cast-by-non-citizens-in-the-battleground-states-of-the-2020-presidential-election            2/6
11/11/2020              Quantifying
                     Case           Illegal Votes Cast by Non-Citizens
                          4:20-cv-00281-RSB-CLR                        in the Battleground
                                                                    Document          1-4 States
                                                                                           Filed of the 2020 Presidential
                                                                                                     11/11/20      Page   Election
                                                                                                                             4 of- 7
                                                                                                                                   Just Facts Daily

The enforcement situation was aptly summarized by Barack Obama shortly before the 2016 U.S.
presidential election when actress Gina Rodriguez asked him if “Dreamers” and “undocumented citizens”
would be deported if they voted. Obama replied:


             Not true. And the reason is, Òrst of all, when you vote, you are a citizen yourself. And there is
             not a situation where the voting rolls somehow are transferred over, and people start
             investigating, etcetera.

After dodging the fact that Dreamers and undocumented immigrants are not citizens, Obama’s clear
message was that there is no e×ective way to enforce the law that prohibits them from voting.


Some states require applicants to submit their Social Security numbers, but the vast majority of states
allow for other means of voter registration, like submitting a driver’s license number, bank statement, or
utility bill. These provide little-to-no evidence of citizenship.


Even if a state requires a Social Security number and actually checks it, this does not constitute clear proof
of citizenship because many non-citizens have illegally obtained Social Security numbers. In 2013, the
chief actuary of the U.S. Social Security Administration estimated that in 2010:


       0.7 million illegal immigrants worked by using Social Security numbers obtained by using “fraudulent
       birth certiÒcates.”
       1.8 million illegal immigrants worked by using Social Security numbers “that did not match their
       name.”


The magnitude of identity fraud that would allow non-citizens to vote has been laid bare by:


       a 2002 U.S. Government Accountability OÕce investigation that found:
               “the use of fraudulent documents by aliens is extensive.”
               in November 1998, immigration oÕcials in Los Angeles “seized nearly two million counterfeit
               documents, such as … permanent resident cards and Social Security cards, which were headed
               for distribution points around the country.”
       a 2005 New York Times article that reported: “Currently available for about $150 on street corners in
       just about any immigrant neighborhood in California, a typical fake ID package includes a green card
       and a Social Security card.”
       the following statement made in 2017 by California Senate Leader and Democrat Kevin De Leon when
       testifying before the Senate’s Public Safety Committee:




https://www.justfactsdaily.com/quantifying-illegal-votes-cast-by-non-citizens-in-the-battleground-states-of-the-2020-presidential-election            3/6
11/11/2020              Quantifying
                     Case           Illegal Votes Cast by Non-Citizens
                          4:20-cv-00281-RSB-CLR                        in the Battleground
                                                                    Document          1-4 States
                                                                                           Filed of the 2020 Presidential
                                                                                                     11/11/20      Page   Election
                                                                                                                             5 of- 7
                                                                                                                                   Just Facts Daily

             I can tell you half of my family would be eligible for deportation under [Trump’s] executive
             order, because if they got a false Social Security card, if they got a false identiÒcation, if they got
             a false driver’s license … if they got a false green card. And anyone who has family members
             who are undocumented knows that almost entirely everybody has secured some sort of false
             identiÒcation.

Illegal Voting Data


In accord with the open doors to illegal voting, scientiÒc surveys of non-citizens have found that:


       15% admitted they were registered to vote in 2008, and 8% stated “I deÒnitely voted” in the 2008 U.S.
       presidential election.
       14% admitted they were registered to vote in 2012, and 9% stated “I deÒnitely voted” in the 2012 U.S.
       presidential election.
       13% of Hispanic non-citizens admitted they were registered to vote in 2013.


The consistency of these rates over time suggest that they are applicable to later elections where such
data is currently unavailable.


Furthermore, those rates are merely for self-admitted actions, and database matches with voting and
registration records show the actual rates are about twice as high. In 2008, the one year for which Just
Facts has full data, 27% of non-citizens were registered to vote, and 16% of them actually voted. This 16%
rate, applied to the latest Census data for the numbers of non-citizens in battleground states, is the basis
for the 2020 estimates of illegal voting by non-citizens.


The 16% rate is partially corroborated by the 2012 data. In that year, 9% of non-citizens stated “I deÒnitely
voted” in the presidential election, and database matches could add another 11% to this Ògure. However,
some of the people in the database overlap with those who said they voted, and the exact number of
overlaps is unknown to Just Facts. If the overlap rate is the same as in 2008, the data would show that
17% of non-citizens voted illegally in the 2012 election.


The results of such studies have sizeable margins of error due to relatively small sample sizes, and these
are reÓected in the above estimates for the 2020 election. As is often the case with estimates of illicit
actions where enforcement is sparse, there are other possible sources of error, some of which may
produce overcounts and some undercounts. But given that the Census Bureau counted 21,749,984 non-
citizens in the U.S. during 2019, even if only 5% of them voted, this would amount to more than a million
illegal votes cast in the 2020 election.


Some media outlets and “fact checkers” have tried to contest the reality that substantial numbers of non-
citizens vote in U.S. elections, but a multitude of facts from academic books and journals have shown that
their arguments consist of mathematically illiterate notions, half-truths, and outright falsehoods.
https://www.justfactsdaily.com/quantifying-illegal-votes-cast-by-non-citizens-in-the-battleground-states-of-the-2020-presidential-election            4/6
11/11/2020              Quantifying
                     Case           Illegal Votes Cast by Non-Citizens
                          4:20-cv-00281-RSB-CLR                        in the Battleground
                                                                    Document          1-4 States
                                                                                           Filed of the 2020 Presidential
                                                                                                     11/11/20      Page   Election
                                                                                                                             6 of- 7
                                                                                                                                   Just Facts Daily

Who Do Non-Citizens Vote For?


In 2008, 82% of non-citizens who said they voted also stated that they voted for Democrat Barack Obama,
and 18% said they voted for Republican John McCain.


Those votes are consistent with the Democratic Party’s push to expand social programs and a 2011
scientiÒc survey of Hispanic immigrants which found that 81% of them want “a bigger government
providing more services,” and 12% would prefer “a smaller government with fewer services.” In contrast,
41% of the general U.S. population want a bigger government, and 48% would prefer a smaller one.


The lopsided votes of non-citizens for Democrats are also consistent with the promises and actions of
Democratic politicians to give free healthcare, amnesty, and citizenship to people who illegally immigrate
to the United States.


Just Facts’ study applies the party vote breakdown of 82% Democrat and 18% Republican to the 2020
election. By subtracting these illegal votes for Trump from the illegal votes for Biden, the study arrives at
the Ògures above for the extra votes that these fraudulent activities have netted Biden in the
battleground states.


Trump’s Election Integrity Commission


A common argument used to dismiss facts about election fraud is that President Trump’s Advisory
Commission on Election Integrity failed to Ònd widespread evidence of such malfeasance. This claim is a
classic half-truth because it neglects to reveal that the Commission existed for less than a year because its
work was blocked by the refusal of states to turn over voter data and a Óurry of lawsuits.


In the words of California’s Secretary of State in 2017:


             While the commission is allowed to request the personal data of California voters, they cannot
             compel me to provide it. Let me reassure California voters: I will not provide the Commission
             with any personal voter data. …


             Yesterday’s ruling is merely the Òrst in a string of lawsuits challenging the Commission. Those
             lawsuits send a strong message—the Commission will face opposition at every step of the way
             from those who are Òghting to protect our voting rights, our privacy, and our democratic
             principles.

Contrary to the allegation that the Commission sought “personal voter data,” it actually asked the states
for “detailed, publicly available voter roll data.” Given that Trump now has legal “standing,” or “a personal
stake in the outcome of the controversy,” courts may force states to turn over the data that they



https://www.justfactsdaily.com/quantifying-illegal-votes-cast-by-non-citizens-in-the-battleground-states-of-the-2020-presidential-election            5/6
11/11/2020              Quantifying
                     Case           Illegal Votes Cast by Non-Citizens
                          4:20-cv-00281-RSB-CLR                        in the Battleground
                                                                    Document          1-4 States
                                                                                           Filed of the 2020 Presidential
                                                                                                     11/11/20      Page   Election
                                                                                                                             7 of- 7
                                                                                                                                   Just Facts Daily

previously withheld. This would allow the Trump campaign to cross check voter rolls against other
databases that contain information on citizenship status.


Without such cross checks—which certain states stridently opposed under the guise that the data is
personal—claims that widespread voter fraud doesn’t exist because the Commission didn’t Ònd it are
misleading and baseless.


Summary


A wealth of facts show that there are ample openings for non-citizens to illegally vote and that roughly
16% of them voted in the 2008 and 2012 presidential elections. If this was also the case in the 2020
battleground states where Biden currently has slim leads, the numbers of non-citizens in these states and
their preference for Democrats may have netted Biden enough fraudulent votes to tip the overall election
winner from Trump to Biden.




https://www.justfactsdaily.com/quantifying-illegal-votes-cast-by-non-citizens-in-the-battleground-states-of-the-2020-presidential-election            6/6
